UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6040


EUGENE JEROME CUNNINGHAM,

                Plaintiff - Appellant,

          v.

DARLENE DREW, Warden, FCI        Bennettsville;   G.   DEL   REL,
Captain, FCI Bennettsville,

                Defendants - Appellees,

          and

INMATE WORK COMMITTEE, a/k/a Inmate Job Quotas Assignment
Members, FCI Bennettsville; T. WHITEHEAD, Acting CMC Case
Manager Coordinator, FCI Bennettsville; C. HARDEN, Case
Manager, FCI Bennettsville; M. HOLLAND, Case Manager, FCI
Bennettsville; T. SMALLS, Principal, FCI Bennettsville; W.
KINNION, Food Service Administrator, FCI Bennettsville,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Richard M. Gergel, District Judge.
(9:12-cv-02596-RMG)


Submitted:   April 28, 2014                   Decided:   May 2, 2014


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Eugene Jerome Cunningham, Appellant Pro Se.      Barbara Murcier
Bowens, Assistant United States Attorney,       Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Eugene Jerome Cunningham appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    Cunningham    v.    Drew,   No.   9:12-cv-02596-RMG

(D.S.C. Dec. 23, 2013).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    3